FILED
                              NOT FOR PUBLICATION                           DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADA SARAI CALDERON-VILLALTA,                      No. 09-70801

               Petitioner,                        Agency No. A098-799-372

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Ada Sarai Calderon-Villalta, a native and citizen of El Salvador,

petitions pro se for review of a Board of Immigration Appeals order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal and protection under the Convention Against Torture



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because, despite her credible testimony, Calderon-Villalta failed to

show her alleged persecutors threatened her on account of a protected ground.

Calderon-Villalta is not a member of protected group merely because she

witnessed a crime. See id at 745-46 (explaining that a group can lack requisite

particularity of a protected social group if if it is too all-encompassing to constitute

a cohesive, homogeneous and socially visible group); Molina-Morales v. INS, 237

F.3d 1048, 1052 (9th Cir. 2001) (stating that personal retribution is not persecution

on account of political opinion). Additionally, any persecution based on an actual

or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008).

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Calderon-Villalta did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).


                                            2                                     09-70801
PETITION FOR REVIEW DENIED.




                       3      09-70801